Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 25, 2015

                                     No. 04-15-00687-CV

                     FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                  Appellant

                                              v.

                            Thomas H. VEITCH and Anne Veitch,
                                        Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-04337
                          Honorable Renée Yanta, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are assessed against appellant.

       It is so ORDERED on November 25, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.


                                               _____________________________
                                               Keith E. Hottle, Clerk